DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  line 2, “segments” should read - - segment - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first roller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 7 – 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Jauernig et al. USPGPUB 20090208161.
Claims 1, Jauernig discloses a cage segment 1 (Fig. 1) for a rolling-element bearing having a plurality of rolling elements 20, the cage segment comprising: at least one bridge (connecting web 4) having a first end and a second end spaced in an axial direction and a first side and a second side spaced in a circumferential direction and an outer edge and an inner edge spaced in a radial direction, and a first plate (circumferential web 2) extending perpendicularly from the first end of the at least one bridge and a second plate (circumferential web 3) extending perpendicularly from the second end of the at least one bridge; Jauernig (Fig. 4) further discloses the first side is configured to contact a first rolling element of the plurality of rolling elements and the second side is configured to contact a second rolling element of the plurality of rolling elements and maintain a spacing between the first and second rolling elements, and wherein the radial outer edge includes at least one axial channel having channel walls (guiding elements 6) or wherein the radially inner edge includes at least one axial channel having channel walls.  
Claim 2, Jauernig discloses the at least one bridge comprising a first bridge and a second bridge connecting the first plate to the second plate and defining a pocket 5 for receiving the second rolling element.   
Claim 3, Jauernig discloses the at least one channel comprising a first channel axially spaced from a second channel.  
Claim 4, Jauernig discloses outer surfaces of the channel walls 6 defining guide surfaces for the plurality of rolling elements.  
Claim 5, Jauernig discloses the rolling elements as rollers.   
Claim 7, Jauernig (Fig. 6) discloses a spacing from the outer surface of the channel wall of the first bridge to the outer surface of the channel wall of the second bridge being less than a spacing between the first bridge and the second bridge.  
Claim 8, Jauernig discloses the channel walls projecting radially from the radial outer edge or the channel walls project radially from the radially inner edge.  
Claim 9, Jauernig discloses the channel walls projecting radially from the radial outer edge.  
Claim 10, Jauernig discloses the channel walls projecting radially and circumferentially from the radial outer edge or the channel walls project radially and circumferentially from the radially inner edge.  
Claim 11, Jauernig  discloses the channel walls projecting radially and circumferentially from the radial outer edge.  
Claim 12, Jauernig (Fig. 4) discloses an assembly comprising plurality of the cage segments and the first rolling element and the second rolling element.

Claim(s) 13 is rejected under 35 U.S.C. 102a1 as being anticipated by Yamada et al. USPGPUB 20120263408.
Yamada discloses a cage segment 27 (Fig. 2) for a rolling-element bearing 10 having a plurality of rollers 15, the cage segment comprising: a first bridge (post 31) and a second bridge (post 31), each of the first and second bridges having a first end and a second end spaced in an axial direction and a first side and a second side spaced in a circumferential direction and an outer edge and an inner edge spaced in a radial direction, and a first plate (small-diameter side wall 33a) connecting the first end of the first bridge to the first end of the second bridge and a second plate (large-diameter side wall 33b) connecting the second end of the first bridge to the second end of the second bridge, wherein the second side of the first bridge and the first side of the second bridge define a pocket 32 for receiving one of the plurality of rollers, wherein the radial outer edge includes at least one axial channel having channel walls (claws 35a) projecting radially and circumferentially from the radial outer edge; Yamada (Fig. 3) further discloses outer surfaces of the channel walls being curved to form guide surfaces for the plurality of rollers, and wherein bottoms of the channels are radially spaced from the outer edges of the cage segments (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jauernig et al. USPGPUB 20090208161.
Jauernig does not expressly disclose the at least one channel being substantially U-shaped.
However, as the applicant is silent to any criticality or unexpected results arriving from the at least one channel being substantially U-shaped, it would have been an obvious matter of design choice before the effective filing dated of the claimed invention to have provided such an arrangement with Jauernig having the at least one channel being substantially U-shaped, and since it appears that the prior art would perform perfectly well with the at least one channel being substantially U-shaped. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 14 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. USPGPUB 20120263408 as applied to claim 13 above, and further in view of Jauernig et al. USPGPUB 20090208161.
Claim 14, Yamada does not expressly disclose the at least one channel comprising a first channel axially spaced from a second channel.
Jauernig teaches that it was known the art to provide a cage segment 1 (Fig. 1) with at least one channel (formed by guiding elements 6) comprising a first channel axially spaced from a second channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cage segment of Yamada with the at least one channel comprising a first channel axially spaced from a second channel of Jauernig, in order to reduce the overall weight of the bearing cage, by providing segmented channels to support the ends of the rollers as opposed to one channel spanning the length of the pocket.
Claim 15, Jauernig discloses an assembly comprising the cage segment and the first roller in the pocket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schnabl et al (DE102014208235) discloses a securing component 100 (Fig. 3) used to prevent slippage or damage of the bearing components during transport or assembly of a rolling bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656